258 Ga. 471 (1988)
369 S.E.2d 745
HALLIGAN et al.
v.
CONSOLIDATED MANAGEMENT SERVICES, INC. et al.
45742.
Supreme Court of Georgia.
Decided July 6, 1988.
Reconsideration July 29, 1988.
*472 Kutak, Rock & Campbell, Frank A. Lightmas, Jr., Robert H. Putnam, Jr., for appellants.
Miller, Simpson & Tatum, John M. Tatum, William F. Hinesley III, Brannen, Wessels & Searcy, David R. Smith, for appellees.
PER CURIAM.
We affirm the Court of Appeals' reversal of a summary judgment granted to the defendant. Consolidated Management sued Halligan and his firm of certified public accountants for negligent tax return preparation. Halligan moved for summary judgment after offering in evidence the conviction of the owner of Consolidated Management for income tax fraud and the trial court granted the motion. Consolidated Management Services, Inc. v. Halligan, 186 Ga. App. 621 (368 SE2d 148) (1988).
We interpret the Court of Appeals' holding to say that a party's conviction in a criminal action does not constitute a bar to that party's prosecuting a civil action involving the same subject matter. In essence, the Court of Appeals held the conviction does not amount to collateral estoppel. Because we attach no broader implications to the holding, we affirm.
Judgment affirmed. All the Justices concur, except Hunt, J., not participating.